468 F.2d 902
Ronald BRADLEY et al., Plaintiffs-Appellees,v.William G. MILLIKEN et al., Defendants-Appellants.Ronald BRADLEY et al., Plaintiffs-Appellees,v.BOARD OF EDUCATION, etc., Defendant-Appellant.
Nos. 72-1064 to 72-1066.
United States Court of Appeals,Sixth Circuit.
Feb. 23, 1972.Certiorari Denied Oct. 10, 1972.See 93 S. Ct. 45.

George T. Roumell, Jr., Louis D. Beer, Riley & Roumell, Detroit, Mich., for defendants-appellants.
William E. Caldwell, Ratner, Sugarmon & Lucas, Memphis, Tenn., Nathaniel R. Jones, New York City, E. Winther McCroom, Cincinnati, Ohio, Jack Greenberg, Norman J. Chachkin, New York City, J. Harold Flannery, Paul R. Dimond, Robert Pressman, Harvard University, Cambridge, Mass., for plaintiffs-appellees.
Theodore Sachs, Detroit, Mich., for intervenors Detroit Federation of Teachers.
Before CELEBREZZE, McCREE and KENT, Circuit Judges.

ORDER

1
These are appeals from an order entered on November 5, 1971, following a "pretrial conference" held on October 4, 1971.  The order from which these appeals are taken requires the parties to submit proposed plans for desegregation of the Detroit schools within a stipulated period of time which time had not passed at the time the appeals were filed.  The order in question is not a final order within the meaning of Title 28 U.S.C. Sec. 1291, neither is it an interlocutory order or decree which may be appealed to this Court under Title 28 U.S.C. Sec. 1292(a).


2
No party to the action has sought a certificate from the District Court or from this Court for an interlocutory appeal under the provisions of Title 28 U.S.C. Sec. 1292(b).  There being no final order from which an appeal may be taken, and the cross-appellants having agreed that their appeal may be dismissed with the original appeal,


3
It is ordered that the motions to dismiss the appeals be granted.